Name: Political and Security Committee Decision EUSEC/1/2009 of 25Ã September 2009 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: cooperation policy;  personnel management and staff remuneration;  Africa;  politics and public safety;  European construction
 Date Published: 2009-09-30

 30.9.2009 EN Official Journal of the European Union L 257/40 POLITICAL AND SECURITY COMMITTEE DECISION EUSEC/1/2009 of 25 September 2009 on the appointment of the Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (2009/723/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2009/709/CFSP of 15 September 2009 on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1), and in particular Article 8 thereof, Whereas: (1) Pursuant to Article 8 of Joint Action 2009/709/CFSP the Council authorised the Political and Security Committee (PSC) to take subsequent decisions regarding the appointment of the Head of Mission. (2) On 24 June 2008, Jean-Paul MICHEL was appointed Head of Mission for the EUSEC RD Congo. (3) The Secretary-General/High Representative has proposed to appoint again Jean-Paul MICHEL as the Head of Mission for EUSEC RD Congo, HAS DECIDED AS FOLLOWS: Article 1 Jean-Paul MICHEL is hereby appointed Head of Mission for the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo). Article 2 This Decision shall take effect on 1 October 2009. Done at Brussels, 25 September 2009. For the Political and Security Committee The Chairperson O. SKOOG (1) OJ L 246, 18.9.2009, p. 33.